Case 19-13417-BFK   Doc 43-8 Filed 03/13/20 Entered 03/13/20 14:56:22   Desc
                           Exhibit 7 Page 1 of 4
Case 19-13417-BFK   Doc 43-8 Filed 03/13/20 Entered 03/13/20 14:56:22   Desc
                           Exhibit 7 Page 2 of 4
Case 19-13417-BFK   Doc 43-8 Filed 03/13/20 Entered 03/13/20 14:56:22   Desc
                           Exhibit 7 Page 3 of 4
Case 19-13417-BFK   Doc 43-8 Filed 03/13/20 Entered 03/13/20 14:56:22   Desc
                           Exhibit 7 Page 4 of 4
